Case 1:17-cr-00101-LEK Document 1109-7 Filed 10/26/20 Page 1 of 3   PageID #:
                                  13150




                       EXHIBIT G
Case 1:17-cr-00101-LEK Document 1109-7 Filed 10/26/20 Page 2 of 3   PageID #:
                                  13151




                                                                        200

                                     1              WILLIAMS_ET_AL_039374
Case 1:17-cr-00101-LEK Document 1109-7 Filed 10/26/20 Page 3 of 3   PageID #:
                                  13152




                                     2              WILLIAMS_ET_AL_039375
